Citation Nr: 0602632	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  03-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than May 1, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 2002, by the Los Angeles, California, Regional 
Office (RO), which granted service connection for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling, effective from May 1, 2002.  The veteran perfected 
an appeal of the effective date assigned for his PTSD.  


FINDINGS OF FACT

1.  The RO received the veteran's initial claim for service 
connection for PTSD (VA Form 21-4138) in January 1991.  

2.  By a rating action in September 1991, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  He did not appeal that determination.  

3.  An application to reopen the claim for service connection 
for PTSD (VA Form 21-4138) was received by the RO on May 1, 
2002.  

4.  In a September 2002 rating decision, the RO granted 
service connection for PTSD, effective from May 1, 2002.  

5.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for bronchitis prior to August 17, 2000.   




CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2002, 
for the award of service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.400(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), became effective on 
November 9, 2000. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  It essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant' s 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to earlier effective date claims.  See VAOPGCPREC 
8-2003 (holding that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue").  See 
Nelson v. Principi, 18 Vet. App. 407 (2004); see also Livesay 
v. Principi, 15 Vet. App. 165 (2001).  

There is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving 
the assignment of an initial disability rating due to the 
grant of the service connection as the effective date can be 
no earlier than the date of receipt of the claim.  As 
discussed more fully below, the effective date of an 
evaluation and an award of compensation based on an original, 
or reopened, claim "will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2005).  Therefore, even if evidence did exist 
pre-dating the claim that showed service connection, and the 
initial disability rating, was warranted for the claimed 
condition, it is legally impossible to get an effective date 
any earlier than the date the original claim was ultimately 
received.  

In this case, the veteran is not prejudiced by the Board's 
consideration of his earlier effective date claims as there 
is no possibility that any evidence could be obtained that 
would be relevant to the legal question involved.  In other 
words, there is no evidence that could be obtained that would 
have any effect on the outcome of the earlier effective date 
claim.  VA is neither required to provide notice of the 
information and evidence necessary to substantiate a claim 
nor to assist a claimant in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOPGCPREC 5-2004.  Even so, the 
veteran in this case has been notified as to the laws and 
regulations governing effective dates.  He has, by 
information letters, the November 2002 rating action, the 
October 2003 statement of the case (SOC), and the February 
2004 supplemental statement of the case (SSOC), been advised 
of the evidence considered in connection with his earlier 
effective date appeal, and the evidence potentially probative 
of the claims throughout the procedural course of the claims 
process.  As such, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review of his earlier effective date claim.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 (57 
Fed. Reg. 49,747.  



II.  Factual Background.

The record indicates that the veteran had active military 
service from January 1968 to January 1970.  The veteran's 
service medical records make no reference to PTSD.  At his 
November 1969 physical examination for service separation, 
the veteran was found to exhibit no psychiatric 
abnormalities.  The veteran's DD Form 214 indicates that he 
served in the Republic of Vietnam; he was awarded the Bronze 
Star Medal, the Combat Infantry Badge, the Purple Heart, the 
Vietnam Campaign Medal, and the Vietnam Service Medal.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-4138) was received at the RO in January 1991.  In 
conjunction with his claim, the veteran was afforded a VA 
compensation examination in April 1991.  The psychiatrist 
entered a diagnosis of no psychiatric diagnosis and to rule 
out dependency.  Following a thourough evaluation, it was 
determined that there were both neurotic and psychotic 
elements; and, the contents of his responses to the 
Mississippi Scale for Combat-Related PTSD (MMPI) items 
suggested symptoms that are associated with a neurologic 
disorder.  It was noted that, upon conducting the MMPI, the 
veteran obtained an overall scale score of 114, which was 
just above the empirically established cut-off for PTSD.  The 
results suggested that the veteran would probably meet 
diagnostic criteria for PTSD.  However, the VA psychologist 
noted that the MMPI was valid, but there was the possibility 
that the scale elevation were too high due to some 
exaggeration of symptoms.  No diagnosis was noted by the 
psychologist.  

By a rating action of September 1991, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  It was determined that, although there was de facto 
evidence of stressful events in service, current medical 
evidence showed no evidence of PTSD.  By letter dated 
September 12, 1991, the veteran was informed of the denial of 
his claim and of his appellate and procedural rights.  He did 
not appeal that determination within one year of the notice 
thereof.  

A Statement in Support of Claim (VA Form 21-4138) was 
received at the RO on May 1, 2002, wherein the veteran 
expressed a desire to reopen a claim for service connection 
for PTSD.  Following evidentiary development, a September 
2002 rating decision granted a service connection for PTSD 
and assigned a 50 percent disability rating, effective May 1, 
2002.  


III.  Legal Analysis.

The Board finds that the veteran's claim for an earlier 
effective date for the grant of service connection for PTSD 
is without legal merit.  

Unless specifically provided otherwise in 38 U.S.C.A. §§ 5100 
et seq., the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005).  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151 (2005).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2005).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2005).  See Norris v. West, 12 
Vet. App. 413, 421 (1999), distinguishing between an original 
claim and a claim for increased rating, the latter of which 
may be initiated by a medical examination or hospitalization, 
under 38 C.F.R. § 3.157 (2005).  

As noted above, in September 1991, the RO denied service 
connection for PTSD.  The veteran was notified of that 
decision and did not appeal.  Therefore, that decision is 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 20.302, 20.1103 (2005).  Since that decision, and 
prior to the veteran's claim to reopen in May 2002, there is 
no evidence of a claim or intent to file a claim.  Thus, the 
effective date for the grant of service connection for PTSD 
is May 1, 2002, the date of receipt of the reopened claim.  

The Court has been clear, the law and regulations establish 
that an application must be filed.  See Wells v. Principi, 3 
Vet. App. 307 (1992); Crawford v. Brown, 5 Vet. App. 33 
(1993).  The Court has also established that there is 
controlling law regarding the effective date of an award 
following a prior final decision.  Pursuant to 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2005), the Secretary must reopen a 
previously and finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
See 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).  Under 
U.S.C.A. § 5110(a), the effective date of an award for a 
reopened claim shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application therefor.  

Thus, as there is no document which can be reasonably 
construed as a claim for service connection for PTSD, since 
the unappealed rating of September 1991, prior to the May 1, 
2002 receipt of the reopened claim, an earlier effective date 
for the grant of service connection, in the absence of clear 
and unmistakable error (CUE) on the part of VA, cannot be 
assigned.  There is no allegation or showing of CUE in this 
case.  Consequently, under the applicable statute, the 
effective date cannot be the date of the veteran's original 
claim.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  

The veteran's claim for an effective date earlier than May 1, 
2002, the date of claim, is without legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Entitlement to an effective date prior to May 1, 2002, for 
the grant of service connection for PTSD is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


